Napton, J.,

delivered the opinion of the Court.

The only error complained of in this case, is, that there were three several warrants of attorney to confess judgments upon three several notes, and a single judgment was entered for the whole amount of the notes. No error in fact is suggested, but it would seem, that the plaintiff in error preferred that the costs of three several judgments should be imposed upon him, rather than the costs of a single judgment for the consolidated amount! The single judgment resulted from the duty and powers of the court, and not from the form of the warrants of attorney. Had separate suits been brought, the court would have ordered them to be consolidated. The judgment in this case was authorized by the warrants of attorney, although it did not conform to the letter of any one of them.
Judgment affirmed.